Citation Nr: 0721890	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a left leg 
condition, to include the left knee.

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from July 1978 to July 
1981.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
in which the RO denied the veteran's claims for service 
connection left leg problems, to include the left knee, and 
for cardiovascular (heart disease, to include hypertension.  
In February 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 
2004.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Pertinent to the claims on appeal, the Board notes that, 
after the RO's issuance of the SOC in April 2004, the record 
reflects that the RO received additional evidence pertinent 
to the claims after the issuance of the SOC and has not 
readjudicated the claims and issued a Supplemental SOC 
(SSOC).  The evidence consists of VA treatment records, 
printed in August 2005, from the Dorn VA Medical Center 
(VAMC), dated from January 2004 to May 2005, which include 
findings pertinent to current hypertension and a left knee 
condition.  

The RO has not considered the additionally received evidence 
in adjudicating the service connection claims on appeal.  
Under these circumstances, the Board has no alternative but 
to remand this matter to the RO for consideration of the 
claim in light of the additional evidence received, in the 
first instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Prior to issuing the SSOC on the additionally received 
evidence, the RO should obtain from the Dorn VAMC all 
pertinent, outstanding records of treatment and/or evaluation 
of the left leg or the cardiovascular system.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one- year VCAA notice period).  The RO should request 
that the veteran furnish all pertinent evidence in his 
possession, as well as ensure that its decision meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
assignment of disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Dorn 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's left leg (to include the knee) 
and/or cardiovascular problems (to 
include hypertension), from May 2005 to 
the present.  The RO should follow the 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
assignment of disability ratings and 
effective dates-as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered by the RO, 
in August 2005) and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



